Citation Nr: 0703309	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  06-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, for purpose of accrued 
benefits only.

3.  Entitlement to a total disability rating based on 
individual unemployability, for purpose of accrued benefits 
only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1973 to June 
1977.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In January 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The death certificate indicates that the veteran died in 
May 2005 and lists the immediate cause of death as chronic 
obstructive pulmonary disease, with the underlying cause of 
paraparesis.

2.  At the time of the veteran's death, service connection 
was in effect for intervertebral disc syndrome of the 
cervical spine, with bilateral upper extremity neuropathic 
pain and limitation of motion; traumatic arthritis of the 
cervical spine; chronic constipation; and, neurogenic 
bladder.

3.  The evidence demonstrates that the veteran's paraparesis 
was medically related to his service.

4.  A claim for entitlement to special monthly compensation 
based on the need for regular aid and attendance was pending 
at the time of the veteran's death, and a claim for accrued 
benefits was received within one year after his death.

5.  At the time of his death, the veteran is not shown to 
have required the aid and attendance of another, or be 
bedridden, solely as a result of his service-connected 
disabilities.

6.  A claim for entitlement to TDIU was pending at the time 
of the veteran's death, and a claim for accrued benefits was 
received within one year after his death.

7.  At the time of his death, the veteran is shown to have 
impairment so severe, solely as a result of his service-
connected disabilities, that it would be impossible for the 
average person in his position to follow a substantially 
gainful occupation. 


CONCLUSIONS OF LAW

1.  The underlying cause of the veteran's death was incurred 
or aggravated in his active service.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 
3.303, 3.312 (2006). 

2.  The criteria for an award of accrued benefits for special 
monthly compensation for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107, 5121(a) 
(West 2002); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2006).

3.  The criteria for a TDIU for the purpose of accrued 
benefits are met.  38 U.S.C.A. 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.1000, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate her claims for accrued benefits, and for service 
connection for the cause of the veteran's death; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to her claims.  In response to this 
notice, the appellant notified VA in June 2005 that she had 
no additional evidence to submit.  The appellant was able to 
participate effectively in the processing of her claims.

VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006).  The veteran's service medical records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  

Service connection for Cause of Death

The veteran died in May 2005.  His death certificate 
indicated that the immediate cause of death was chronic 
obstructive pulmonary disease (COPD), with the underlying 
cause of paraparesis.  The appellant contends that because 
the death certificate specifically noted "paraparesis" as a 
contributing cause, "denying sc death would require 
splitting hairs as to which paraparesis the death certificate 
was referring to (cervical or lumbar)."  She further 
contends that "as the total condition is inextricably 
intertwined, this cannot be done." 
A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Regarding the appellant's argument referable to the 
paraparesis noted on the death certificate, it is noted that 
paraparesis is a medical term of art, defined as weakness 
affecting the lower extremities.  See Stedman's Medical 
Dictionary (27th ed. 2000), at 1313 (emphasis added).  The 
medical evidence of record fully demonstrates that the 
veteran's lower extremity neuropathy and radiculopathy, which 
ultimately led to his inability to walk, was due to his 
significant degenerative disc disease (DDD) of the 
lumbosacral spine.  See VA progress note, dated in February 
2002.  In other words, it was medically separate from his 
service-connected cervical spine disability.  Thus, because 
the medical evidence shows that the veteran's lower extremity 
weakness noted on his death certificate was not connected to 
his service-connected cervical spine disability, the 
appellant's argument fails.  

Regardless, an analysis must be undertaken as to whether 
service connection could have been established for COPD or 
paraparesis.  With respect to COPD, the veteran's service 
medical records are negative for any treatment for, or 
diagnosis of, COPD.  He did present with complaints of chest 
pain, shortness of breath, and wheezing, with occasional 
coughing up of blood in May 1975 and April 1976; however, 
chest x-rays were normal, and an acute upper respiratory 
infection was diagnosed on both occasions.  His June 1977 
separation examination noted the prior treatment, but 
evaluated the lungs and chest as normal, as confirmed by 
normal chest x-ray at that time. 

Post-service records include a VA examination dated in August 
1977, and subsequent outpatient records, dated from October 
1976 forward.  The chest x-ray taken in conjunction with the 
August 1977 exam revealed an essentially normal chest.  No 
rales were heard on examination of the lungs.  No diagnosis 
was rendered referable to the respiratory system.  The 
records dated in February 1978 from Grand Rapids Osteopathic 
Hospital catalogued normal examinations of the lungs; the 
veteran was free from respiratory complaint.  In fact, the 
progress notes of the veteran's extensive treatment for 
various disorders are negative for lung disease until January 
2004, at which time a chest x-ray raised suspicions of 
interstitial lung disease.  By November 2004, a computed 
tomography (CT) scan revealed emphysematous and fibrotic 
changes with several nodules.  Diagnoses of fibrotic lung 
disease, COPD, and chronic lung inflammation were rendered.  

While the veteran was treated for acute respiratory 
infections on two occasions during service, and he died of 
COPD, the evidence does not indicate that the two may be 
associated.  Nearly thirty years passed between his acute 
infection in service and his first documented treatment of a 
chronic respiratory illness.  Therefore, a medical opinion is 
not required to determine the outcome of this issue.  
38 C.F.R. § 3.159(c)(4) (2006).  Because the record does not 
contain competent medical evidence of a nexus between the 
veteran's in-service treatment and COPD, service connection 
for that disability is not warranted.

Referable to the contributing cause of death listed on the 
death certificate, that of paraparesis, however, the medical 
evidence does demonstrate that it is related to the veteran's 
service.  The medical evidence describes this paraparesis as 
including the severe spasms in the veteran's legs, and 
radiculopathy throughout his lower extremities, causing him 
to be wheelchair bound.  It was found to be specifically due 
to the lumbosacral spine disorder.  See VA progress note, 
dated in February 2002.  

During the veteran's lifetime, service connection for this 
low back disability was denied by Board decision in September 
1997, and again in rating decisions in July 2002 and 
September 2005.  However, under 38 C.F.R. § 20.1106 (2006), 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  

Prior to his death, the veteran claimed that his lumbosacral 
spine disorder was the result of the injury in service, on 
which service connection for a cervical spine disorder was 
granted.  Particularly, he contended that while working on a 
ramp on a personnel carrier, it fell down on his back, 
injuring the entirety of his spine.  The prior denials had 
been due to the failure to establish a medical nexus to 
service.  It is noted that these decisions were not based on 
a negative medical opinion, but rather on the absence of such 
an opinion of record.  The stated reason by the RO was that 
there were records of treatment of back pain until after a 
1978 semi-truck accident.

The veteran had attempted to reopen his previously denied 
claim by submitting further medical evidence, to include a 
September 2002 positive nexus opinion.  The veteran's 
treating orthopedic care provider reviewed the veteran's in-
service accident, as well as his post-service treatment 
records.  He detailed the veteran's current disabilities of 
the spine.  He concluded that it was "unrealistic and 
unreasonable, from both orthopedic and biomechanical 
perspectives, to disregard the effect of a 5,000 pound deck 
from a personnel carrier striking a man, and not considering 
it's transmitted throughout the whole spine."    

This opinion is found to be credible on this issue.  The 
examiner had a clear understanding of the nature of the 
injury sustained during the veteran's service, as he 
specifically referred to it in the opinion.  As the veteran's 
orthopedic healthcare provider, he also understood the nature 
of his then-current disorders of the spine, and found them to 
be related to the initial accident.  

In addition to this opinion, the file demonstrates that the 
veteran did in fact present with complaints of clinically 
significant low back pain in connection with his service 
accident in an August 1977 VA examination, which predate any 
injury sustained in the aforementioned semi-truck accident.  
He also had received continuous treatment for a low back 
disorder since that time.

No further medical opinions were sought by the RO to refute 
the positive opinion of record.  Absent evidence to the 
contrary, the Board is not in a position to further question 
the opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, service connection for the lumbosacral spine 
disability, to include paraparesis, could have been 
established based on the evidence of record.  Paraparesis was 
found to be a secondary cause of death; therefore, service 
connection for the veteran's cause of death is warranted.

Accrued Benefits

At the time of the veteran's death in May 2005, he had 
pending claims of entitlement to compensation based on the 
need for regular aid and attendance (A/A), and to a total 
disability rating based on individual unemployability (TDIU).  
Although his claims terminated with his death, regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  

Specifically, the law applicable to accrued benefits provides 
that certain individuals, including the veteran's surviving 
spouse, may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2006).  A claim for such benefits 
must be filed within one year of the veteran's death.  38 
C.F.R. § 3.1000(a), (c) (2006).  In the instant case, the 
appellant filed her claim for accrued benefits within the 
same month as the veteran's death; therefore, her application 
was timely filed.  

At the time of the veteran's death, service connection was in 
effect for intervertebral disc syndrome of the cervical 
spine, with bilateral upper extremity neuropathic pain and 
limitation of motion; traumatic arthritis of the cervical 
spine; chronic constipation; and, neurogenic bladder.  The 
veteran's non-service-connected disabilities included lumbar 
radiculopathy, status post laminectomy; foot drop; right 
shoulder arthritis; chronic obstructive pulmonary disease; 
and severe emphysema.

Aid & Attendance

Special monthly compensation is available if the veteran, as 
the result of service-connected disability, is so helpless as 
to be in need of regular aid and attendance, or is 
permanently bedridden.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3) & (4).  The following criteria will be accorded 
consideration in determining the need for regular aid and 
attendance: the inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without such aid, such as supports, belts, 
lacing at the back, etc.); the inability of a claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment. 38 C.F.R. § 3.352(a).  

"Bedridden" also will be a proper basis for the 
determination. "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance due to his service-connected disability, 
not that there be a constant need.  Determinations will not 
be based solely on an opinion that the claimant's condition 
is such that it would require him to be in bed.  They must be 
based on the actual requirements of personal assistance from 
others.  Id.

As an initial matter, the relevant evidence in this case 
dates back to the veteran's original claim for A/A 
compensation dated in October 2000.  The record reveals that 
this claim was denied by rating decision in December 2000.  A 
notice of disagreement was timely filed in January 2001, but 
a statement of the case was never issued.  Although the A/A 
claim currently under consideration for accrued benefits 
purposes was not brought until May 2002, the October 2000 
claim is still open.  Thus, evidence from that date will be 
considered.

The statute requires that the service-connected disabilities 
alone render the veteran so helpless as to be in need of 
regular aid and attendance of another.  In support of his 
claim, the veteran submitted two opinions by a private 
physician dated on the same day in September 2001, which 
indicated that his "degenerative disc disease (DDD) of the 
spine" prevents him from being able to dress and undress 
himself, walk unassisted, and otherwise attend to the wants 
of nature on his own.  Similarly, a December 2001 VA A/A 
examination concluded that both the veteran's lumbar and 
cervical spine disabilities caused him to require assistance.  
A private chiropractor agreed in a September 2002 opinion.    

Although service connection for the lumbosacral spine 
disability was denied previously and not raised as an issue 
by the appellant in making her accrued benefits claim, 
service connection for the veteran's cause of death 
(paraparesis) has been granted in the instant decision.   
Thus for the purpose of this determination only, the low 
spine disorder is considered service-connected.  

However, competent medical evidence of record also shows that 
other conditions affected the veteran's ability to attend to 
his personal needs.  For example, a private physician's 
opinion in April 2002 stated that the veteran's failed back 
syndrome, chronic bronchitis, atherosclerosis obliterans, 
obstructive uropathy, and clinical depression all contributed 
to the determination that he required constant assistance in 
attending to his daily needs.  Service connection is not in 
effect for each of these disorders.  Additionally, a home 
health care service was hired for treatment of the veteran 
beginning in October 2004, as the appellant was unable to 
care for the veteran's multiple disabilities.  Records from 
that service show treatment primarily for non-healing 
pressure wounds, an open surgical wound of the elbow, chest 
pains and shortness of breath, and constant catheter usage.  
Apart from the catheter usage due to the neurogenic bladder, 
these disorders do not carry service connection.  

In sum, the competent evidence demonstrates that the non-
service-connected respiratory and cardiovascular disorders 
had significant effects on the veteran's abilities to attend 
to himself throughout the appellate period in question.  
Although the veteran was, in fact, in need of regular aid and 
attendance, that need was found to be due to the multitude of 
his disabilities, to include both service-connected and non-
service-connected disabilities.  The statute at issue is 
clear; the need must result from service-connected 
disabilities alone.  The evidence does not suggest that the 
veteran's spine and bladder disorders alone rendered him so 
helpless as to require the regular aid and attendance of 
another.  
Nor was the veteran bedridden due to the service-connected 
disabilities.  Although the evidence shows that in the year 
prior to his death, the veteran remained in bed, as he had 
not the strength to be moved, this has not been found to be 
due to the spine disability or its associated upper and lower 
extremity neuropathy or genitourinary effects.  During his 
treatment in the pain clinic in 2002, the veteran was 
encouraged to get out of bed daily, and attempt to be mobile, 
even if on his scooter, rather than under his own power.  

Therefore, on the basis of all the evidence of record, 
special monthly compensation is not found to be appropriate 
for the purposes of accrued benefits. 

TDIU

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a  determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, as is the case here, at least one shall be 
rated at 40 percent or more, and there shall be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  

The veteran brought a claim for a TDIU in May 2002.  
Effective in September 2002, the veteran's combined rating 
for his service-connected disabilities was increased to 70 
percent, thereby meeting the regulatory minimum.  See rating 
decision dated in March 2004.  Evidence in the file on the 
issue of unemployability includes a September 2002 opinion 
from a private care provider who indicated that the veteran 
is unemployable due to his pronounced DDD in both his 
cervical and lumbar spine, with significant lower and upper 
extremity involvement, and loss of bladder control.  

The extensive treatment records do not contradict this 
finding.  They indicate significant treatment for pain due 
not only to his neck, but also due to his severe leg and low 
back muscle spasms, linked specifically to his lumbosacral 
spine disorder.  See VA progress note, dated in February 
2002; see also, VA outpatient clinical records, dated from 
January 2002 to January 2005.  

As explained above, service connection for the lumbosacral 
spine disability was denied previously and not raised as an 
issue by the appellant in making her accrued benefits claim.  
However, service connection for the veteran's cause of death 
(paraparesis) has been granted in the instant decision.   
Thus for the purpose of this determination only, the low 
spine disorder is considered service-connected.

The record does not contain a medical opinion that 
contradicts the September 2002 opinion finding the veteran 
unemployable due solely to his spine disabilities.  
Therefore, under the specific circumstances of this case, and 
in the absence of such negative evidence, entitlement to a 
total disability rating based on individual unemployability, 
for accrued benefits purposes, is granted.


	

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, for purpose of accrued 
benefits only, is denied.

Entitlement to a total disability rating based on individual 
unemployability, for purpose of accrued benefits only, is 
granted, subject to regulations applicable to the payment of 
monetary benefits.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


